Citation Nr: 0832978	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-08 276	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for acute ischemic 
stroke with left hemiparesis as a result of exposure to 
herbicides.

2.  Entitlement to service connection for 70 percent stenosis 
right carotid artery as a result of exposure to herbicides.

3.  Entitlement to service connection for interstitial lung 
disease with chronic tobacco addiction as a result of 
exposure to herbicides.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of service connection for prostate 
cancer.

6.  Entitlement to an effective date earlier than November 
15, 2006, for the grant of special monthly compensation based 
on being housebound.

7.  Entitlement to a temporary total rating based upon the 
need for convalescence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran served on active duty from March 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

On September 11, 2008, the Board was notified by the RO that 
the appellant died in August 2008.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal, in August 2008.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


